Citation Nr: 1141195	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  07-11 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for an injury to the right brachial plexus, on appeal from an initial grant of service connection.

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or on account of being housebound.

3.  Entitlement to a total disability evaluation based on individual unemployability due to the appellant's service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active service from April 1966 to January 1969.  

This matter came before the Board of Veterans' Appeals, hereinafter the Board, on appeal from rating decisions of June 2006 and September 2007 of the Department of Veterans Affairs (VA) Regional Office (RO), in Montgomery, Alabama.  Following a review of the claims folder, the Board, in October 2009, remanded the claim to the RO via the Appeals Management Center (AMC), in Washington, DC. The claim has since been returned to the Board for review.  

Regrettably, the appeal is once again REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

As reported above, in October 2009, the Board remanded this claim to the AMC for the purpose of obtaining additional evidence.  More specifically, the Board tasked the AMC to obtain certain VA medical records that were missing from the claims folder and also the appellant's Social Security Administration (SSA) records.  A review of the appellant's file indicates that the missing medical records and the SSA records were obtained and have been included in the claims folder for review.  However, the third tasking of the Board's Remand was to schedule the appellant for various medical examinations, have him sit for said examinations, and then include those results in the claims folder for the Board's review.  It is the third tasking which has not been accomplished.

The record clearly shows that the appellant was scheduled for multiple medical examinations.  Because the appellant resides at a veterans home run by the state of Alabama due to his stroke residuals and other disabilities, arrangements were made by the VA Medical Center (VAMC) in Birmingham and the state veterans home for the appellant's transportation to the VAMC.  However, per the appellant's attorney, prior to the day of transportation, the appellant experienced a bodily infection.  Because of the infection, the appellant could not be released from the state veterans home for transport to the VAMC.  The record shows that there had been frequent contact between the VAMC and the state veterans home prior to the medical examination appointments, but that on the day of the missed examinations, the VAMC did not contact the state veterans home to discover why the appellant missed the examinations.  The record further indicates that another set of examinations were not scheduled but instead, the claim was returned to the AMC, and ultimately the Board, for further action.  Since that time, the appellant's accredited representative has requested that the claim be returned to the AMC so that new examinations of the appellant may be scheduled and accomplished.  The attorney has argued that "good cause" has been shown because the appellant could not attend the examinations due to illness.  

Under pertinent regulations, 

(a)  General.  When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) or (c) of this section as appropriate.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  For purposes of this section, the terms examination and reexamination include periods of hospital observation when required by VA. 

(b) . . . When a claimant fails to report for an examination scheduled in conjunction with . . . a claim for increase, the claim shall be denied.

38 C.F.R. § 3.655 (2011).  

In this instance, the record clearly shows that the appellant has attempted to cooperate with the VAMC's effort to afford him the necessary examinations.  The appellant, through his accredited representative, has presented credible evidence of good cause for not reporting for the scheduled examinations.  Accordingly, the Board concludes that the appellant has shown good cause for his failure to report for VA examinations and as such, further development in this case and further expending of VA's resources is warranted pursuant to 38 C.F.R. § 3.655 (2011).  Hence, the claim will be returned to the AMC so that new examinations may be scheduled and findings obtained pertinent to the issues now before the Board.  

Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims and to ensure full compliance with due process requirements, the case is REMANDED to the RO/AMC for the following development: 

1.  The AMC should contact the appellant and ask that he identify all sources of medical treatment received since October 2009 for all of this service-connected and nonservice-connected disabilities, and to furnish authorizations for release to the VA of all private and state government medical records in connection with each non-VA source identified.  Copies of all medical records from all sources, including VA records, should then be requested.  The AMC should specifically request copies of all of the appellant's medical records from the state of Alabama veterans home (Bill Nichols State Veterans Home, Alexander City, Alabama) at which he now resides.  All records obtained should be added to the claims folder.  If requests for any treatment records are not successful, the AMC should inform the appellant and his representative of the nonresponse to that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  See 38 C.F.R. § 3.159(e) (2011).  

2.  After completing the above, the Veteran should be afforded an appropriate VA examination in order to determine the current nature and severity of his right brachial plexus disability.  The claims file must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should indicate whether the Veteran is left-hand or right-hand dominant and identify the nature and severity of all current manifestations of his service-connected right brachial plexus disability, to include the degree of paralysis caused by such (i.e., mild, moderate, or severe incomplete paralysis; or complete paralysis).  The examiner should also indicate whether the Veteran's right brachial plexus disability results in the loss of use of his right hand (i.e., when no effective function remains other than that which would be equally well served by an amputation).  All opinions expressed should be accompanied by supporting rationale. 

3.  After completing the above, the Veteran should be afforded an appropriate VA examination in order to determine the impact his service-connected disabilities of a gunshot wound with a compound fracture of the upper third of the left humerus with mild limitation of motion, keloid scar formation, and some muscle loss; injury of the right brachial plexus; and left ulnar neuropathy with partial paresis of the left musculocutaneous nerve have on his employability.  The claims file must be made available to the examiner for review.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should offer an opinion regarding whether it is at least as likely as not that the Veteran's service-connected disabilities, either singularly or jointly, render him unable to secure and follow substantially gainful employment.  If the examiner determines that he cannot offer an opinion on the Veteran's employability without a Social and Industrial Survey, such a survey should be performed.  All opinions expressed should be accompanied by supporting rationale. 

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly interfere with the appellant's ability to obtain employment, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).   

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the doctor's report, the appropriate examiner must specifically discuss the appellant's contentions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review.

4.  After completing the above, the Veteran should be afforded an appropriate VA examination in order to determine whether his service-connected disabilities necessitate the regular aid and attendance of another person or render him housebound.  The claims file must be made available to the examiner for review.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should state an opinion as to whether the Veteran's service-connected disabilities, either singularly or jointly, necessitate the regular aid and attendance of another person (in other words, that he is helpless or is so nearly helpless as to require the regular aid and attendance of another person).  The criteria for establishing the need for aid and attendance include consideration of whether the Veteran is blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or whether he is a patient in a nursing home because of mental or physical incapacity; or whether he establishes a factual need for aid and attendance under the criteria set forth under 38 C.F.R. § 3.352(a) (2011), to include the inability to dress/undress, or to keep ordinarily clean/presentable; frequent adjustment of special prosthetic/orthopedic appliances requiring the aid of another; inability to feed herself; inability to attend to wants of nature; or incapacity, physical or mental, that requires assistance on a regular basis to protect from hazards/dangers incident to daily environment. 

The examiner must also state whether the Veteran's service-connected disabilities, either singularly or jointly, render him permanently housebound, i.e., substantially confined to his dwelling or immediate premises, or if institutionalized, to the ward or clinical areas. 

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review.

5.  Following completion of the foregoing, the AMC must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the requested doctors' opinions.  If the reports do not include fully detailed responses to the questions/comments asked therefor, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2011) and Stegall v. West, 11 Vet. App. 268 (1998).  

6.  Thereafter, the AMC should readjudicate the claims.  In doing so, the AMC must specifically consider whether the Veteran's case should be forwarded to the Under Secretary for Benefits, or the Director of the Compensation and Pension Service, for consideration of the assignment of a TDIU on an extraschedular basis.  If the benefits sought on appeal remain denied, the appellant and the appellant's representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The purpose of the examinations requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


